UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1652



DORIS O. MONROE,

                                                 Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-99-584-1)


Submitted:   October 3, 2001                 Decided:   October 16, 2001


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Kevin Morton, Winston-Salem, North Carolina, for Appellant.
Stuart E. Schiffer, Acting Assistant Attorney General, Benjamin H.
White, Jr., United States Attorney, Mary Ann Sloan, Regional Chief
Counsel, Dennis R. Williams, Deputy Regional Chief Counsel, John C.
Stoner, Assistant Regional Counsel, Brian C. Huberty, Assistant
Regional Counsel, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Doris O. Monroe appeals the district court’s order granting

the Commissioner’s motion to remand to the Social Security Admin-

istration (SSA) pursuant to sentence four of 42 U.S.C.A. § 405(g)

(West Supp. 2001).    Monroe argues the district court erred in re-

manding to the SSA because she met listing 9.09 in 20 C.F.R. Pt.

404, Subpt. P, App. 1 (1998) at the time her administrative review

became final.    She argues the SSA’s subsequent deletion of listing

9.09 should not affect her claim for disability insurance benefits.

We review the district court’s remand to the Commissioner for abuse

of discretion.    See Higgins v. Apfel, 222 F.3d 504, 505 (8th Cir.

2000); Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.), cert.

denied, 531 U.S. 1038 (2000); Nelson v. Apfel, 210 F.3d 799, 802

(7th Cir. 2000).     Because we conclude the district court did not

abuse its discretion in remanding, we affirm.      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2